Exhibit 10.7

 

THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OR EXERCISE OF HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THIS
SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OR EXERCISE HEREOF MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT WITH RESPECT HERETO OR THERETO UNDER SAID ACT
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO VIRIUM PHARMACEUTICALS INC.
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Certificate No.

 

 

 

 

 

Principal Amount

 

Issue Date: December 12, 2007

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, VIRIUM PHARMACEUTICALS INC., a New York corporation, located
at 116 Village Blvd., Suite 200, Princeton, NJ 08540 (hereinafter called
“Borrower”), hereby promises to pay to                           , located
                             (the “Holder”), without demand, the sum of
                    , plus all accrued and unpaid interest, on the earlier of
(i) June 12, 2008 or (ii) the closing date of the Next Financing (as defined
below), unless the holder elects to convert this Note as set forth in Article II
(the “Maturity Date”).

 

This Note is one of a duly authorized issue of 12% Convertible Promissory Notes
of the Borrower, in aggregate principal amount of up to Five Hundred Thousand
Dollars ($500,000) (the “Promissory Notes”) issued pursuant to the Subscription
Agreement dated as of the date hereof (the “Subscription Agreement”).  The
Promissory Notes rank equally and ratably without priority over one another.  No
payment, including any prepayment, shall be made hereunder unless payment,
including any prepayment, is offered with respect to the other Promissory Notes
in an amount which bears the same ratio to the then unpaid principal amount of
such Promissory Notes as the payment made hereon bears to the then unpaid
principal amount under this Note. Unless otherwise separately defined herein,
all capitalized terms used in this Note shall have the same meaning as is set
forth in the Subscription Agreement.  The following terms shall apply to this
Note:

 

ARTICLE I

 

GENERAL PROVISIONS

 

1.1           Interest Rate.  Interest on the outstanding principal balance of
this Note shall accrue, beginning from the date hereof, at a rate of 12% per
annum, compounded quarterly.  Interest on the outstanding principal balance of
the Note shall be computed on the basis of the actual number of days elapsed and
a year of three hundred and sixty (360) days and shall be payable on the
Maturity Date, upon earlier prepayment of this Note or in the form of shares of
New Securities (as defined below), of the Borrower upon conversion of this Note
as set forth in Section 1.2 below.

 

1.2           Conversion.  The Note shall be payable in full on the Maturity
Date, unless previously converted into the Borrower’s New Securities, in
accordance with Article II hereof.

 

1.3           Prepayment.  This Note shall not be subject to any prepayment by
the Company without the consent of the Holder in its sole discretion.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

CONVERSION RIGHTS

 

The Holder shall have the right to convert the principal and any interest due
under this Note into New Securities of the Borrower as set forth below.

 

2.1.          Conversion into the Borrower’s New Securities.

 

(a)           Conversion Rights. Upon written notice to the Borrower as set
forth below, the Holder may, at its sole option, upon the initial closing of the
Borrower’s next round of equity financing (the “Next Financing”), convert the
entire outstanding principal hereunder and all interest accrued thereon into
such number of shares of fully paid and non-assessable securities issued by the
Borrower (or the parent of the Borrower, as the case may be) in such financing
(the “New Securities”), that is equal to the quotient of (A) the outstanding
principal hereunder plus all accrued and unpaid interest thereon divided by
(B) the Conversion Price (as defined below).  In addition, in connection with
such conversion, the Holder shall, upon execution by the Holder of the same
transaction documents as the other purchasers of the New Securities (the “Next
Financing Transaction Documents”), receive rights as a purchaser and holder of
New Securities (including, without limitation, customary registration rights) no
less favorable in the aggregate and in any single instance than those granted to
any other purchaser of New Securities.  The Borrower agrees that it has no right
to prevent the Holder from effecting such conversion without the Holder’s
consent, whether by attempting to prepay this Note (whether or not there shall
have been a default hereunder) or otherwise.  The “Conversion Price” shall
(i) if the New Securities are common stock, par value $0.001 per share of the
Borrower (the “Common Stock”) (or the common stock of the parent of the
Borrower, as the case may be), be equal to the Common Stock Equivalent Price (as
defined below) or (ii) if the New Securities are convertible capital stock of
the Borrower (or of the parent of the Borrower as the case may be), the
Conversion Price shall be an amount equal to the Common Stock Equivalent Price
multiplied by the number of shares of Common Stock into which one share of such
convertible capital stock is convertible.  If the Holder does not convert this
Note into the Next Financing, then the conversion rights under this Section 2.1
shall lapse and be of no further force and effect, provided that the other
provisions of this Note shall remain in full force and effect. The “Common Stock
Equivalent Price” shall initially be $0.80 and shall be adjusted as set forth in
Section 2.1(d) below.

 

(b)           Fractional Shares.  Upon the conversion of this Note, fractional
shares representing New Securities shall be issued only if fractional shares are
issuable in connection with the Next Financing to investors generally.  If no
fractional shares are so issuable, then with respect to any fraction of a share
called for upon the conversion of this Note or any portion hereof, a cash amount
equal to such fraction shall be paid to the Holder.

 

(c)           Conversion Mechanics.

 

(i)            Notice of Next Financing. The Company shall notify the Holder in
writing not less than 5 business days prior to the expected closing date of the
Next Financing (the “Next Financing Closing Date”).  Such notice shall include
all of the material terms of the proposed Next Financing and shall include, as
promptly as such documents are available, then-current drafts of the transaction
documents for the Next Financing.  Following such notice, the Company shall
provide the Holder with any transaction documents or revised drafts thereof at
the same time that such transaction documents or drafts are made generally
available to the investors in the Next Financing.

 

(ii)           Conversion Notice; Delivery of Share Certificates. The right of
conversion shall be exercised by the Holder by delivering to the Company, no
later than the business day prior to the Next Financing Closing Date, a
conversion notice substantially in the form attached hereto as Exhibit A (the
“Conversion Notice”), appropriately completed and duly signed together with duly
executed counterpart signature pages pursuant to which the Holder agrees to be
bound by the terms of the Next Financing Transaction Documents, and by

 

2

--------------------------------------------------------------------------------


 

surrender not later than five (5) business days thereafter of this original Note
(or if the original Note has been lost or destroyed, an affidavit of Holder in
customary form certifying as to such loss or destruction). Promptly after and
subject to the receipt of the Conversion Notice, the original Note (or if the
original Note has been lost or destroyed, an affidavit of Holder in customary
form certifying as to such loss or destruction) and the duly executed
counterpart signature pages to the Next Financing Transaction Documents, the
Company shall issue and deliver, or cause to be delivered, to the Holder, a
certificate or certificates for the number of shares of New Securities issuable
to such Holder in accordance with Section 2.1(a). Such conversion shall be
deemed to have been effected as of the date of consummation of the Next
Financing (the “Conversion Date”), and the person or persons entitled to receive
the shares of New Securities issuable upon conversion shall be treated for all
purposes as the holder or holders of record of such shares as of the close of
business on the Conversion Date.

 

(d)                                 The number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:

 

(i)            Merger, Sale of Assets, etc.  Unless the conversion rights under
Section 2.1 of this Note have previously lapsed, and subject to
Section 2.1(d)(ii) below, if the Borrower at any time shall consolidate with or
merge into or sell or convey all or substantially all its assets to any other
corporation, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
such number and kind of shares or other securities and property as would have
been issuable or distributable on account of such consolidation, merger, sale or
conveyance, upon or with respect to the securities subject to the conversion or
purchase right immediately prior to such consolidation, merger, sale or
conveyance.  The foregoing provision shall similarly apply to successive
transactions of a similar nature by any such successor or purchaser.  Without
limiting the generality of the foregoing, the anti-dilution provisions of this
Section shall apply to such securities of such successor or purchaser after any
such consolidation, merger, sale or conveyance.

 

(ii)           Merger with Virium Pharmaceuticals, Inc. (Delaware). 
Notwithstanding Section 2.1(d)(i) above, upon the consummation of the merger
between the Borrower and Virium Merger Sub, Inc., a Delaware corporation
(“Merger Sub”) in accordance with that certain Agreement and Plan of Merger
dated as of the date hereof, by and among the Borrower, REIT Americas, Inc., a
Maryland corporation, Virium Pharmaceuticals, Inc., a Delaware corporation
(“Virium Delaware”) and Merger Sub, pursuant to which the Borrower shall become
a wholly-owned subsidiary of Virium Delaware, no adjustment shall be made to the
Common Stock Equivalent Price or to the type of securities or property issuable
upon conversion hereof, except that provision shall be made for this Note to be
convertible into the New Securities issued in the Next Financing of Virium
Delaware on the same terms and conditions as it was previously so convertible
into New Securities of the Borrower.

 

(iii)          Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.

 

(iv)          Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Common Stock Equivalent Price shall be proportionately reduced in
case of subdivision of shares or stock dividend or proportionately increased in
the case of combination of shares, in each such case by the ratio which the
total number of shares of Common Stock outstanding immediately after such event
bears to the total number of shares of Common Stock outstanding immediately
prior to such event.

 

3

--------------------------------------------------------------------------------


 

(e)           Whenever any action is taken pursuant to Section 2.1(d) above, the
Borrower shall promptly mail to the Holder a notice setting forth the Conversion
Price after such adjustment and setting forth a statement of the facts requiring
such adjustment.

 

ARTICLE III

 

EVENT OF DEFAULT

 

3.1           Event of Default.  The occurrence of any of the following events
of default (“Event of Default”) shall, at the option of the Holder hereof, make
all sums of principal and interest then remaining unpaid hereon and all other
amounts payable hereunder immediately due and payable, upon demand, without
presentment, or grace period, all of which hereby are expressly waived, except
as set forth below:

 

(a)           Failure to Pay Principal or Interest.  The Borrower fails to pay
principal, interest or other sum due under this Note when due and such failure
continues for a period of ten (10) days after the due date.

 

(b)           Breach of Covenant.  The Borrower breaches any material covenant
or other term or condition of the Subscription Agreement or this Note in any
material respect and such breach, if capable of cure, continues for a period of
ten (10) business days after written notice to the Borrower from the Holder.

 

(c)           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Subscription
Agreement, or in any agreement, statement or certificate given in writing
pursuant hereto or in connection therewith shall be false or misleading in any
material respect as of the date made and the Closing Date, and would otherwise
have a material adverse effect on the Borrower.

 

(d)           Receiver or Trustee.  The Borrower shall make an assignment for
the benefit of creditors, or apply for or consent to the appointment of a
receiver or trustee for it or for a substantial part of its property or
business; or such a receiver or trustee shall otherwise be appointed.

 

(e)           Judgments.  Any money judgment, writ or similar final process
shall be entered or filed against Borrower or any of its property or other
assets for more than $500,000, and shall remain unvacated, unbonded or unstayed
for a period of forty-five (45) days.

 

(f)            Bankruptcy.  Bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings or relief under any bankruptcy law
or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Borrower and if
instituted against Borrower are not dismissed within 45 days of initiation.

 

(g)           Failure to Deliver New Securities.  Borrower’s failure to timely
deliver New Securities to the Holder pursuant to and in the form required by
this Note.

 

3.2           Remedies Upon An Event of Default.  If an Event of Default shall
have occurred and shall be continuing, the Holder of this Note may at any time
at its option, (a) declare the entire unpaid principal balance of this Note,
together with all interest accrued hereon, due and payable, and thereupon, the
same shall be accelerated and so due and payable; provided, however, that upon
the occurrence of an Event of Default described in (i) Sections 3.1(f), without
presentment, demand, protest, or notice, all of which are hereby expressly
unconditionally and irrevocably waived by the Borrower, the outstanding
principal balance and accrued interest hereunder shall be automatically due and
payable, and (ii) Sections 3.1(a) through (e) and

 

4

--------------------------------------------------------------------------------


 

Section 3.1(g), the Holder  may exercise or otherwise enforce any one or more of
the Holder’s rights, powers, privileges, remedies and interests under this Note
or applicable law.  No course of delay on the part of the Holder shall operate
as a waiver thereof or otherwise prejudice the right of the Holder.  No remedy
conferred hereby shall be exclusive of any other remedy referred to herein or
now or hereafter available at law, in equity, by statute or otherwise.

 

ARTICLE IV

 

MISCELLANEOUS

 

4.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

4.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be the addresses set forth in the Subscription
Agreement.

 

4.3           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  This not may not be assigned by the Holder without the
prior written consent of the Company, except to an Affiliate of Holder that is
an “accredited investor” as such term is defined in Regulation D under the 1933
Act.

 

4.4           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.

 

4.5           Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Holder’s right to pursue actual damages for any failure by the
Borrower to comply with the terms of this Note.  Amounts set forth or provided
for herein with respect to payments and the like (and the computation thereof)
shall be the amounts to be received by the Holder.  The Borrower acknowledges
that a breach by it of its obligations hereunder will cause irreparable and
material harm to the Holder and that the remedy at law for any such breach may
be inadequate.  Therefore the Borrower agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available rights and remedies, at law or in equity, to such equitable
relief, including but not limited to an injunction restraining any such breach
or threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.

 

5

--------------------------------------------------------------------------------


 

4.6           Payment Not Subject to Set-Off.  The Borrower acknowledges that it
has no and will not be permitted to assert any right of set-off or counterclaim
with respect to its obligation to pay the principal and interest as of the
Maturity Date as set forth herein and hereby waives any and all defenses it may
have in the future with respect to such payment, except to the extent that
(a) this Note is converted in accordance with Article II prior to the Maturity
Date, (b) Borrower’s defense is that Borrower has paid all principal and
interest hereon in accordance with the terms hereof or (c) the Holder has
expressly waived its right to such payment in a writing signed by Holder.

 

4.7           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York.  Any action brought by either
party against the other concerning the transactions contemplated by this Note
shall be brought only in the state courts of Florida or in the federal courts
located in the state of Florida.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.

 

4.8           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.

 

4.9           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this Note. 
However, the Holder will have all the rights of a shareholder of the Borrower
with respect to the shares of New Securities to be received by Holder after
delivery by the Holder of a Conversion Notice, this original Note and
counterpart signature pages to the Next Financing Transaction Documents duly
executed by the Holder and the effectiveness of conversion in accordance with
this Note.

 

[Signature page follows.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 12 day of December, 2007.

 

 

VIRIUM PHARMACEUTICALS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

(To be executed by the Holder in order to convert the Note.)

 

The undersigned hereby irrevocably elects to convert the Convertible Promissory
Note (the “Note”) of Virium Pharmaceuticals Inc., a New York corporation (the
“Company”), held by the undersigned into shares of New Securities in connection
with the Next Financing, according to the terms and conditions of the Note and
the conditions hereof. The undersigned hereby requests that certificates for the
shares of New Securities to be issued to the undersigned pursuant to this
Conversion Notice be issued in the name of, and delivered to, the undersigned as
indicated below. A copy of the Note being converted is attached hereto together
with counterpart signature pages to the Next Financing Transaction Documents
(and the original Note shall be transmitted to the Corporation pursuant to the
terms thereof).  All capitalized terms used in this Conversion Notice, but not
otherwise defined herein shall have the meanings assigned in the Note. 
Execution and delivery of this Conversion Notice by facsimile shall be valid an
binding for all purposes and shall be effective upon such facsimile
transmission.

 

 

Date of Notice

 

 

 

 

 

 

 

 

 

 

 

Conversion Information:[NAME OF HOLDER]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address of Holder:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Holder

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Note: Subject to the terms and conditions of the Note, conversion shall be
effected upon consummation of the applicable financing and the New Securities or
Conversion Shares shall be delivered to Holder only after receipt by the Company
of the original Note or an affidavit of loss in customary form.

 

8

--------------------------------------------------------------------------------